Goodrich, P. J.:
The plaintiff sues to- re? cover the sum of $1,582.82, the value of - work done and materials furnished at the request of the defendant, in painting, papering and decorating his house and barn in Yonkers. The answer admits that the plaintiff did some work, but denies the alleged value, and alleges that the plaintiff agreed •to- do, the work on -the Yonkers house and also work upon another house of the defendant in Brooklyn,, for the'aggregate sum Of $516:50, which has been paid. The issues were tried by-the court" without a jury. The court found as matter of fact that the valúe of. the work was the amount claimed, and refused to find that the contract set up in the answer was made or that the work was done under such a contract and not otherwise. The court ordered judgment for the amount claimed, and from such judgment the defendant appeals.. The chief ground of appeal is that the findings of fact are against the weight of evidence. Possibly we might have concluded that the plaintiff had. not tlie preponderance of evidence, if we were sitting as a court of first instance, but as an appellate court we are not controlled by such reason. We can only examine the record to ascertain whether there, is sufficient evidence to sustain the findings, in the hypothesis that the trial court gavé greater-credence to the testimony of the witnesses for the prevailing party than it gave to his opponent. • From a careful examination Of tne evidence we think such was the fact and that it is just that the plaintiff should have judgment. All concurred.